DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the language “for the injection of current to the diode for changing the color tone of the emission color” is functional language; however it is unclear what specific structure accomplishes the stated function. The Examiner notes a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942).  In the present case, any specific structure required to make the diode have current injection variance to control light output outside of that already claimed is not specifically identified by the Applicant, therefore the use of functional language in the claims fails "to provide a clear-cut indication of the scope of the subject matter embraced by the 
Claims 2-19 are rejected based on their dependent status from Claim 1.
Regarding Claim 20, the language “wherein both light emission diode emit light by injection of current” is functional language; however it is unclear what specific structure accomplishes the stated function. The Examiner notes a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942).  In the present case, any specific structure required to make the diode have current injection variance to control light output outside of that already claimed is not specifically identified by the Applicant, therefore the use of functional language in the claims fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and is thus indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g).  For purposes of compact prosecution, the Examiner will interpret the language as being met if all previously established structural features are present in the prior art.
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over N. Ben Sedrine, J. Rodrigues, D. Nd. Faye, A. J. Neves, E. Alves, M. Bockowski, V. Hoffmann, M. Weyers, K. Lorenz, M. R. Correia, and T. Monteiro, Eu-Doped AlGaN/GaN Superlattice-Based Diode Structure for Red Lighting: Excitation Mechanisms and Active Sites, ACS Applied Nano Materials 2018 1 (8), 3845-3858 (“Sedrine”) in view of Masayoshi Kanemoto, Hiroto Sekiguchi, Keisuke Yamane, Hiroshi Okadaba, Akihiro Wakahara, Eu3+ luminescence properties of Eu- and Mg-codoped AlGaN, Journal of Luminescence,  .
Regarding Claim 1, Sedrine teaches a color tunable light emission diode in which the color tone of the emission color changes by controlling the injection current, comprising: an active layer (Supporting Figure on Page A, item “Si-doped AlGaN SL”) sandwiched between a p-type layer (Supporting Figure on Page A, item “Mg-doped GaN”) and an n-type layer (Supporting Figure on Page A, item “Si-doped GaN”) on a substrate; wherein the active layer is formed by doping Eu (Supporting Figure on Page A, see “implanted Eu profile” and also “Methods” section on Page B) to GaN, InN, AlN or a mixed crystal of any two or more of them (see “Methods” on page B).
Sedrine does not specifically teach both Eu and Mg are added to the GaN, InN, AlN or a mixed crystal of any two or more of them layer.  However, Kanemoto teaches co-doping both Eu and Mg to an AlGaN layer (see page 61, “Effect of Mg codoping on optical properties of Eu-doped AlGaN”).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to codope Eu and Mg in the device of Sedrine as taught by Kanemoto, as Kanemoto teaches the co-doping allows for a 10-fold increase in PL intensity and selectively enhanced emission of certain wavelengths (see page 62, column 1).
Sedrine as modified does not specifically teach a contact on the p-type layer and a contact on the n-type layer for the injection of current to the diode for changing the color tone of the emission color, however electrical contacts to opposite ends of light emitting structures are well known in the art. Specifically, Basceri teaches including a p contact (Figure 2A, item 104) on the p layer (Figure 2A, item 118) and a n contact (Figure 2A, item 102) on the n layer (Figure 2A, item 114). Basceri further describes the injection of current to the diode produces the emission color in a general description of how LEDs function in ¶0003. It would have been KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2, Sedrine as modified further teaches the active layer has a quantum well structure in which barrier layers made of GaN, InN, AlN or a mixed crystal of any two or more of them and well layers made of GaN, InN, AlN or a mixed crystal of any two or more of them are alternately stacked; when the material of the barrier layer is a material represented by AlxGayInl-x-yN, and the material of the well layer is a material represented by Alx'Gay'Inl-x'-y'N, x, x', y and y' are set so that the electron affinity x(barrier) and band gap Fg(barrier) of the AlxGayInl-x-yN, and the electron affinity x(well) and band gap Fg(well) of the Alx'Gay'Inl-x'-y'N satisfy the formulas in the claim.  The Examiner notes the combination of AlGaN  and GaN must fall within the claimed formulas based on Claim 11, therefore the use of AlGaN and GaN in Sedrine (see Supporting Information Figure on page A) must meet the formula limitations.
Regarding Claim 3, Sedrine further teaches the barrier layer is an AlGaN layer, and the well layer is a GaN layer (see Supporting Information Figure on page A).
Regarding Claim 4, Kanemoto further teaches the amount of Eu doped to each of the well layers is 1 x 1017 to 5 x 1021 cm-3 (page 61, column 1).
Regarding Claim 5, Kanemoto further teaches the amount of Mg doped to each of the well layers is 1 x 1018 to 1 x 1020 cm-3 (page 62, Figure 3).
Regarding Claim 6, Sedrine further teaches Si is further doped to each of the well layers (see Page B, lines 126-127).
Regarding Claim 7, Sedrine further teaches the amount of Si doped to each of the well layers is 1 x 1017 to 5 x 1021 cm-3 (see Page B, lines 126-127).
Regarding Claim 8, Sedrine further teaches the thickness of the barrier layer is 0.5 to 50 nm per layer, and the thickness of the well layer is 0.1 to 20 nm per layer (see Page B, lines 125-126).
Regarding Claim 11, Sedrine further teaches the barrier layer is an AlGaN layer, and the well layer is a GaN layer (see Supporting Information Figure on page A).
Regarding Claim 12, Kanemoto further teaches the amount of Eu doped to each of the well layers is 1 x 1017 to 5 x 1021 cm-3 (page 61, column 1).
Regarding Claim 13, Kanemoto further teaches the amount of Mg doped to each of the well layers is 1 x 1018 to 1 x 1020 cm-3 (page 62, Figure 3).
Regarding Claim 14, Sedrine further teaches Si is further doped to each of the well layers (see Page B, lines 126-127).
Regarding Claim 15, Sedrine further teaches the amount of Si doped to each of the well layers is 1 x 1017 to 5 x 1021 cm-3 (see Page B, lines 126-127).
Regarding Claim 16, Sedrine further teaches the thickness of the barrier layer is 0.5 to 50 nm per layer, and the thickness of the well layer is 0.1 to 20 nm per layer (see Page B, lines 125-126).
Regarding Claim 19, Sedrine further teaches A micro LED display, wherein its display unit is formed by integrating image pixels having the color tunable light emission diode according to claim 1 (see Page A, lines 28-33).
Regarding Claim 20, Sedrine teaches a micro LED display comprising a display unit formed by integrating image pixels each of which is formed by arranging an LED, in which Eu is 
Sedrine does not specifically teach both Eu and Mg are added to the GaN, InN, AIN or a mixed crystal of any two or more of them layer.  However, Kanemoto teaches co-doping both Eu and Mg to an AlGaN layer (see page 61, “Effect of Mg codoping on optical properties of Eu-doped AlGaN”).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to codope Eu and Mg in the device of Sedrine as taught by Kanemoto, as Kanemoto teaches the co-doping allows for a 10-fold increase in PL intensity and selectively enhanced emission of certain wavelengths (see page 62, column 1).
Sedrine as modified does not specifically teach both LED etmi by injection of current. Specifically, Basceri teaches including a p contact (Figure 2A, item 104) on the p layer (Figure 2A, item 118) and a n contact (Figure 2A, item 102) on the n layer (Figure 2A, item 114). Basceri further describes the injection of current to the diode produces the emission color in a general description of how LEDs function in ¶0003. It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the contacts of Sedrine in the device of Basceri, as Basceri teaches the contacts are an effective way to make electrical connection to the LED and the combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).








Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sedrine in view of Kanemoto and Basceri as applied to Claim 1 or 16 above, and further in view of M. Meneghini et al., "A novel degradation mechanism of AlGaN/GaN/Silicon heterostructures related to the generation of interface traps
Regarding Claim 9, Sedrine as modified teaches Claim 1 as indicated above. Sedrine as modified does not specifically teach an ud-GaN layer is formed as a buffer layer between the barrier layer and the well layer.  However, Meneghini teaches including an undoped GaN layer as a buffer between n-GaN and AlGaN in a light emitting device (see Figure 1).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include the undoped GaN buffer of Meneghini in the device of Sedrine as modified, as Meneghini teaches a decrease in leakage current with the inclusion of the undoped GaN (see page 13.3.2, “Results”).
Regarding Claim 10, Sedrine as modified does not specifically teach the thickness of the buffer layer is 0.1 to 20 nm per layer.  However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 17, Sedrine as modified teaches Claim 16 as indicated above. Sedrine as modified does not specifically teach an ud-GaN layer is formed as a buffer layer between the barrier layer and the well layer.  However, Meneghini teaches including an undoped GaN layer as a buffer between n-GaN and AlGaN in a light emitting device (see Figure 1).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include the undoped GaN buffer of Meneghini in the device of Sedrine as modified, as Meneghini teaches a decrease in leakage current with the inclusion of the undoped GaN (see page 13.3.2, “Results”).
Regarding Claim 18, Sedrine as modified does not specifically teach the thickness of the buffer layer is 0.1 to 20 nm per layer.  However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness, since it has been .  In re Aller, 105 USPQ 233.
Response to Arguments





Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.
Conclusion










Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891